            Case 1:19-vv-00357-UNJ Document 51 Filed 01/15/21 Page 1 of 7




               In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: December 17, 2020

* * * * * * * * * * *                             *    *
PATRICIA L. MCAVOY,                                    *                 Unpublished
As personal representative of,                         *
ESTATE OF DANIEL W. MCAVOY                             *
                                                       *
                  Petitioner,                          *                 No. 19-357V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *
AND HUMAN SERVICES,                                    *                 Influenza (“flu”); Cellulitis;
                                                       *                 Stipulation for Award.
             Respondent.                               *
* * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, for petitioner.
Claudia B. Gangi, Department of Justice, Washington, D.C., for respondent.

                                     DECISION FOR STIPULATION1

         On March 8, 2019, Patricia L. McAvoy, as personal representative of the Estate of Daniel
W. McAvoy (“petitioner”)2, filed a petition in the National Vaccine Injury Program.3 Mr. Daniel
McAvoy received an influenza vaccine on October 12, 2016. Petition at ¶ 2 (ECF No. 1).
Petitioner alleges that as a result of Daniel McAvoy receiving the influenza vaccine, he suffered
cellulitis. Id. at ¶ 4; Stipulation at ¶ 4 (ECF No. 44).



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 On January 28, 2020, petitioner filed a motion to substitute party and notice of death. ECFF No. 33. Petitioner’s
motion was granted ton January 31, 2020. ECF No. 34
3
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
           Case 1:19-vv-00357-UNJ Document 51 Filed 01/15/21 Page 2 of 7




        On December 17, 2020, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation at ¶ 7. Respondent denies that the flu
vaccine caused Mr. McAvoy’s alleged cellulitis or any other injury and further denies that his
death was a sequela of an alleged vaccine-related injury. Id. at ¶ 6. Maintaining their above
stated positions, the parties nevertheless now agree that the issues between them shall be settled
and that a decision should be entered awarding the compensation to petitioner according to the
terms of the stipulation attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards:

        1) A lump sum of $86,599.04 in the form of a check payable to petitioner as
           personal representative of the estate of Daniel W. McAvoy. This amount
           represents compensation for all damages that would be available under 42
           U.S.C. § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.4

        IT IS SO ORDERED.


                                                                                s/Thomas L. Gowen
                                                                                Thomas L. Gowen
                                                                                Special Master




4
 Entry of judgment is expediated by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
Case 1:19-vv-00357-UNJ Document 51 Filed 01/15/21 Page 3 of 7
Case 1:19-vv-00357-UNJ Document 51 Filed 01/15/21 Page 4 of 7
Case 1:19-vv-00357-UNJ Document 51 Filed 01/15/21 Page 5 of 7
Case 1:19-vv-00357-UNJ Document 51 Filed 01/15/21 Page 6 of 7
Case 1:19-vv-00357-UNJ Document 51 Filed 01/15/21 Page 7 of 7
